Exhibit 10.2

L E A S E   A G R E E M E N T




THIS LEASE AGREEMENT (the "Lease") is made and entered into as of this __1st__
day of February, 2008 between Development Specialties Inc. (the "Landlord"), and
Pacific WebWorks (the “tenant”).




    For and in consideration of the rental to be paid by Tenant and of the
covenants and agreements herein set forth to be kept and performed by Tenant,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the
Leased Premises (as hereinafter defined) and certain other areas, rights and
privileges for the term, at the rental and subject to and upon all of the terms,
covenants and agreements hereinafter set forth.




I.  PREMISES




1.1

Description of Premises.  Landlord does hereby demise, lease and let unto
Tenant, and Tenant does hereby take and receive from Landlord the following:




(a)

The entire first floor of the  230 West Building, located at 230 West 400 South,
Salt Lake City, UT  84111, consisting of approximately 8700 rentable sq. ft.  




(b)

The non-exclusive right to Tenant's Proportionate Share of the Common Areas (as
defined in Section 19.1 below).




(c)

Such non-exclusive rights-of-way, easements and similar rights with respect to
the Building and Property as may be reasonably necessary for access to and
egress from the Leased Premises and Tenant's pro rata portion of the Common
Areas.




(d)

Parking for up to 22 vehicles will be provided, including seven covered,
reserved spaces.




1.2

Work Improvement.  The obligations of Landlord and Tenant to perform the work
and supply the necessary materials and labor to prepare the Leased Premises for
occupancy are described in detail on Exhibit "A." Landlord and Tenant shall
expend all funds and do all acts required of them as described on Exhibit "A"
and shall perform or have the work performed promptly and diligently in a
workmanlike manner.




1.3

Changes to Building.  Landlord hereby reserves the right at any time and from
time to time to make changes, alterations or additions to the Building or to the
Property.  Tenant shall not, in such event, claim or be allowed any damages for
injury or for inconvenience occasioned thereby and shall not be entitled to
terminate this Lease.














1







--------------------------------------------------------------------------------




II.   TERM




2.1

Length of Term.  The term of this Lease shall be for a period of Five Years plus
the partial calendar month, if any, occurring after the Commencement Date (as
hereinafter defined) if the Commencement Date occurs other than on the first day
of a calendar month.

  

2.2

Commencement Date; Obligation to Pay Rent.  The term of this Lease and Tenant's
obligation to pay rent hereunder shall commence on the last to occur of the
following dates (the "Commencement Date"):




(a)  February 1, 2008




Except to the extent of any monies deposited with Landlord by Tenant, Landlord
shall not have any liability to Tenant arising out of the failure of the
Commencement Date to occur.




2.3

Acknowledgement of Commencement Date.  In the event that the Commencement Date
occurs other than on the date set forth in Section 2.2(a) above, Landlord and
Tenant shall execute a written acknowledgement of the agreed upon commencement
date.




2.4

OPTION:  Tenant shall have the option to buy out the remaining term of the lease
after three years for the amount of $70,000.00. (Amount to be prorated depending
on actual buyout date).




III.  BASIC RENTAL PAYMENT




3.1

Basic Monthly Rent.  Tenant agrees to pay to Landlord as basic monthly rent (the
"Basic Monthly Rent") at such place as Landlord may designate without prior
demand therefore and without any deduction or set off whatsoever, the sum
$10,500.00  per month for the first year of occupancy. Rent shall increase each
subsequent year of this lease as per the following schedule:  Year Two:
 $10,875.00 per month

Year three:

$11,250.00 per month

Year four:

$11,600.00 per month

Year five:

$11,950.00 per month




Said Basic Monthly Rent shall be due and payable in advance on the first day of
each calendar month during the term of the Lease. Simultaneously with the
execution hereof, Tenant has paid to Landlord the first month's rent, receipt
whereof is hereby acknowledged, subject to collection, however, if made by
check.  In the event the Commencement Date occurs on a day other than the first
day of a calendar month, then rent shall be paid on the Commencement Date for
the initial fractional calendar month prorated on a per-diem basis (based upon a
thirty (30) day month) and paid on the Commencement Date.   Rent payments
received after the 5th day of the month in which it is due will be subject to a
5% late fee.











2







--------------------------------------------------------------------------------




3.2

Additional Monetary Obligations.  Tenant shall also pay as base rental (in
addition to the Basic Annual Rent) all other sums of money as shall become due
and payable by Tenant to Landlord under this Lease.  Landlord shall have the
same remedies in the case of a default in the payment of said other sums of
money as are available to Landlord in the case of a default in the payment of
Basic Monthly Rent.




V. SECURITY DEPOSIT




5.1

Deposit.  Tenant shall deposit with Landlord the sum of  $10,500.00 as security
for the performance by Tenant of all of the terms, covenants, and conditions
required to be performed by it hereunder.  Such sum shall be returned to Tenant
after the expiration of the term of this Lease and delivery of possession of the
Leased Premises to Landlord if, at such time, Tenant has performed all such
terms, covenants and conditions of this Lease. Deductions may be made by
landlord for repair of damage caused by tenant, or for any unpaid obligations.
 Prior to the time when Tenant is entitled to any return of the security
deposit, Landlord may intermingle such deposit with its own funds and use such
sum for such purposes as Landlord may determine.  Tenant shall not be entitled
to any interest on the security deposit    




5.2

Default.  In the event of default by Tenant in respect to any of its obligations
under this Lease, including, but not limited to, the payment of rent or
additional rent, Landlord may use, apply, or retain all or any part of the
security deposit for the payment of any unpaid Basic Monthly Rent or Additional
Rent, or for any other amount which Landlord may be required to expend by reason
of the default of Tenant, including any damages or deficiency in the reletting
of the Leased Premises, regardless of whether the accrual of such damages or
deficiency occurs before or after an eviction or a portion of the security
deposit is so used or applied. Tenant shall, upon five (5) days written demand,
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its original amount.




VI.  USE




6.1

Use of Leased Premises.  The Leased Premises shall be used and occupied by
Tenant for general office purposes only and for no other purpose whatsoever
without the prior written consent of Landlord.




Tenant agrees not to keep, use or permit to be kept or used on the Leased
Premises any flammable fluids, explosives or any "hazardous substance," "solid
waste," or "hazardous waste" as said terms are defined in 42 U.S.C. 9601 (14),
and 40 C.F.R. 261.1 et seq. without the prior written permission of Landlord.




6.2

Prohibition of Certain Activities or Uses.  The Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises, which is prohibited by this Lease or will, in any way:








3







--------------------------------------------------------------------------------

(a)

Adversely affect any fire, liability or other insurance policy carried with
respect to the Building, the improvements or any of the contents of the Building
(except with Landlord's express written permission, which will not be
unreasonably withheld, but which may be contingent upon Tenant's agreement to
bear any additional costs, expenses or liability for risks that may be
involved).




(b)

Obstruct or interfere with any right of any other tenant or occupant of the
Building or injure or annoy such persons.




(c)

Conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency or authority (whether existing or
enacted as promulgated in the future, known or unknown, foreseen or unforeseen).




(d)

Adversely overload the floors or otherwise damage the structural soundness of
the Leased Premises, or Building, or any part thereof, (except with Landlord's
express written permission, which will not be unreasonably withheld, but which
may be contingent upon Tenant's agreement to bear any additional costs, expenses
or liability for risk that may be involved).







6.3

Affirmation Obligations With Respect to Use.  Tenant will, at its sole cost and
expense, comply with all governmental laws, ordinances, regulations, and
requirements, now in force or which hereafter may be in force, of any lawful
governmental body or authority having jurisdiction over the Leased Premises,
will keep the Premises and every part thereof in a clean, neat and orderly
condition, free of objectionable noise, odors, or nuisance, and which in all
respects and at all times fully comply with all health and policy regulations,
and shall not suffer, permit, or commit any waste.




6.4

Suitability.  Tenant acknowledges that except as expressly set forth in this
Lease, neither Landlord nor any other person has made any representation or
warranty with respect to the Leased Premises or any other portion of the
Building or improvements. Specifically, but not in limitation of the foregoing,
no representation has been made or relied on with respect to the suitability of
the Leased Premises or any other portion of the Building or improvements for the
conduct of Tenant's business.  The Leased Premises, Building and improvements
shall be deemed to be in satisfactory condition unless, within Thirty (30) days
after the Commencement Date, Tenant shall give Landlord written notice
specifying in reasonable detail, the respects in which the Leased Premises,
Building or improvements are not in satisfactory condition.




6.5

Taxes.  Tenant shall pay all taxes, assessments, charges, and fees which during
the term hereof may be imposed, assessed or levied by any governmental or public
authority against or upon Tenant's use of the Leased Premises or any personal
property or fixture kept or installed therein by Tenant and on the value of
leasehold improvements to the extent that the same exceed Building allowances.








4







--------------------------------------------------------------------------------

VII.  UTILITIES AND SERVICE




7.1

Obligation of Landlord.  During the term of this Lease, Landlord agrees to cause
to be furnished to the Leased Premises during customary business hours and
during generally recognized business days the following utilities and services:




(a)

Telephone connection, but not including telephone stations and equipment (it
being expressly understood and agreed that Tenant shall be responsible for the
ordering and installation of telephone lines and equipment which pertain to the
Leased Premises).




 (b)

Snow removal service.




(c)

Landscaping and groundskeeping service.




(d)

Janitorial service:  Common areas shall be cleaned by Landlord;  Landlord also
agrees to clean the tenant area as follows:  Restrooms cleaned and wastebaskets
emptied nightly.  Floors shall be vacuumed and light dusting shall be performed
once weekly.  Light dusting does not include moving of any tenant devices or
property.




7.2

Landlord shall pay all charges, including water, gas, electricity and other
public utilities used on the leased premises.  Tenant shall arrange for and
shall pay the entire cost and expense of all telephone stations, equipment and
use charges, and all other materials and services not expressly required to be
provided and paid for pursuant to the provisions of Section 7.1 above.




7.3

Tenant to Insure Leased Premises.   Tenant shall insure and keep insured the
tenants leased portion of the premises against the perils of fire, lightning,
the "Extended Coverages," vandalism and malicious mischief, and Tenant shall
carry insurance against the risk of business interruption and loss of rents and
income resulting from fire or other hazards.  Tenant shall be responsible for
any damage to premises as a result of forced entry into his space or burglary
thereof.  Such insurance provided for hereunder shall be in a company or
companies acceptable to Landlord and shall be procured and paid for by Tenant,
and said policy or policies will be delivered to Landlord.  Such insurance may,
at Tenant's election, be carried under any General Blanket Insurance Policy of
Tenant; provided, however, that a satisfactory Certificate of Insurance,
together with proof of payment of the premium, shall be deposited with Landlord.
  Landlord shall be named as co-insured.




7.4

Limitation of Landlord's Liability.   Landlord shall not be liable for and
 Tenant shall not be entitled to terminate this Lease or to effectuate any
abatement or reduction of rent by reason of Landlord’s failure to provide or
furnish any of the foregoing utilities or services if such failure was
reasonably beyond the control of Landlord.  In no event shall Landlord be liable
for loss or injury to persons or property, however, arising or occurring in
connection with or attributable to any failure to furnish such utilities or
services even if





5







--------------------------------------------------------------------------------

within the control of Landlord.




VIII.  MAINTENANCE AND REPAIRS; ALTERATIONS, ACCESS




8.1

Maintenance and Repairs by Landlord.  Landlord shall maintain in good order,
condition and repair the Building and improvements.  Landlord shall supply and
pay for weekly janitorial and cleaning services reasonably required to keep the
Building common area and improvements in a clean, sanitary and orderly
condition.  Landlord agrees for the term of this Lease, to maintain in good
condition and repair any latent defects in the exterior wall, floor joists, and
foundations, and to repair any latent defects in the plumbing, electrical,
heating and air conditioning systems as well as any damage that might result
from acts of Landlord or Landlords representatives. Landlord shall not, however,
be obligated to repair any such damage until written notice of the need of
repair shall have been given to Landlord by Tenant and, after such notice is so
given, Landlord shall have a reasonable time in which to make such repairs.




8.2

Maintenance and Repairs by Tenant.  Tenant, at Tenant's sole cost and expense
and without prior demand being made, shall maintain the Leased Premises in good
order, condition and repair, reasonable wear and tear excepted. Tenant expressly
and irrevocably waives the benefit or applicability of any statute now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord's expense or to terminate this Lease because of Landlord's
failure to keep the Leased Premises in good order, condition and repair.




8.3

Alterations.  Except as set forth on Exhibit "A” attached hereto, Tenant shall
not make or cause to be made any alterations, additions or improvements or
install or cause to be installed any fixtures, signs, floor coverings, interior
or exterior lighting, plumbing fixtures, or shades or awnings, or make any other
changes to the Leased Premises without first obtaining Landlord's written
approval.  Tenant shall present to the Landlord plans and specifications for
such work at the time approval is sought.  In the event Landlord consents to the
making of any alterations, additions, or improvements to the Leased Premises by
Tenant, the same shall be made by Tenant at Tenant's sole cost and expense.  All
such work with respect to any alterations, additions, and changes shall be done
in a good and workmanlike manner and diligently prosecuted to completion such
that, except as absolutely necessary during the course of such work, the Leased
Premises shall at all times be a complete operating unit.  Any such alterations,
additions, or changes shall be performed and done strictly in accordance with
all laws and ordinances relating thereto.  In performing the work or any such
alterations, additions, or changes, Tenant shall have the same performed in such
a manner as not to obstruct access to any portion of the Building.  Any
alterations, additions, or improvements to or of the Leased Premises, including,
but not limited to, wall covering, paneling, and built-in cabinet work, but
excepting movable furniture and equipment, shall at once become a part of the
realty and shall be surrendered with the Premises unless Landlord otherwise
elects at the end of the term hereof.




8.4

Landlord's Access to Leased Premises.  Landlord shall have the right to place,
maintain, and repair all utility equipment of any kind in, upon, and under the
Leased Premises as may be necessary for the servicing of the Leased Premises and
other portion of the Building.  Landlord shall





6







--------------------------------------------------------------------------------

also have the right to enter the Leased Premises at all times to inspect or to
exhibit the same to prospective purchasers, mortgagees, tenants, and lessees,
and to make such repairs, additions, alterations, or improvements as Landlord
may deem desirable.  Landlord shall be allowed to take all material upon said
Leased premises that may be required therefor without the same constituting an
actual or constructive eviction of Tenant in whole or in part and the rents
reserved herein shall in no way abate while said work is in progress by reason
of loss or interruption of Tenant's business or otherwise, and Tenant shall have
no claim for damages. During the five (5) months prior to expiration of this
Lease or of any renewal term, Landlord may place upon the Leased Premises "To
Let" or "For Sale" signs which Tenant shall permit to remain thereon.







IX.  ASSIGNMENT




9.1

Assignment Prohibited.  Tenant shall not transfer, assign, mortgage or
hypothecate this Lease, in whole or in part, or permit the use of the Leased
Premises by any person or persons other than Tenant, or sublet the Leased
Premises, or any part thereof, without the prior written consent of Landlord in
each instance.  Such prohibition against assigning or subletting shall include
any assignment or subletting by operation of law.  




9.2

Consent Required.  Any assignment or subletting without Landlord's consent shall
be void, and shall constitute a default hereunder which, at the option of
Landlord, shall result in the termination of this Lease or exercise of
Landlord's other remedies hereunder.  Consent to any assignment or subletting
shall not operate as a waiver of the necessity for consent to any subsequent
assignment or subletting, and the terms of such consent shall be binding upon
any person holding by, under, or through Tenant.




9.3

Landlord's Right in Event of Assignment.  If this Lease is assigned or if the
Leased Premises or any portion thereof are sublet or occupied by any person
other than the Tenant, Landlord may collect rent and other charges from such
assignee or other party, and apply the amount collected to the rent and other
charges reserved hereunder, but such collection shall not constitute consent or
waiver of the necessity of consent to such assignment, subleasing, or other
transfer, not shall such collection constitute the recognition of such assignee,
sublessee, or other party as the Tenant hereunder or a release of Tenant from
the further performances of all the covenants and obligations of Tenant herein
contained.  In the event that Landlord shall consent to a sublease or assignment
hereunder, Tenant shall pay to Landlord reasonable fees, not to exceed $500.00
incurred in connection with processing of documents necessary to the giving of
such consent.




X.  INDEMNITY




10.l

Indemnification By Tenant.  Tenant shall indemnify Landlord and save it harmless
from and against any and all suits, actions, damages, claims, liability and
expense in connection with loss of life, bodily or personal injury, or property
damage arising from or out of any occurrence in, upon, at or from the Leased
Premises, or the occupancy or use by Tenant of Leased premises or any part
thereof, or occasioned wholly or in part by any act or omission of Tenant, its
agents, contractors,





7







--------------------------------------------------------------------------------

employees, servants, invitees, licensees, or concessionaires.




10.2

Release of Landlord.  Landlord shall not be responsible or liable at any time
for any loss or damage to Tenant's personal property or to Tenant's business,
including any loss or damage to either the person or property of Tenant that may
be occasioned by or through the acts or omissions of persons occupying space in
the Building.  Tenant shall store its property in and shall use and enjoy the
Leased Premises and all other portions of the Building and improvements at its
own risk, and hereby releases Landlord, to the full extent permitted by law,
from all claims of every kind resulting in loss of life, personal or bodily
injury, or property damage.




10.3

Notice.  Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Leased Premises or in the Building of which the Leased Premises
are a part or of defects therein or in any fixtures or equipment.




10.4

Litigation.  In case Landlord, without fault on its part, shall be made a party
to any litigation commenced against Tenant, then Tenant shall protect and hold
Landlord harmless and shall pay all costs, expenses, and reasonable attorney's
fees incurred by Landlord.




XI.  INSURANCE




Tenant will maintain insurance as follows:




a)

Liability insurance naming Landlord as co-insured, as its interests may appear.




b)

Tenant shall maintain its own insurance protecting it from interruption from
business by reason of casualty, fire, legal, sprinkler damage, or other
interruption of business.   All items required to be covered by Tenant's
insurance shall relieve Landlord of all direct or indirect responsibility for
the items so covered; the release of liability being one of the conditions of
this Lease.




XII.  CONDEMNATION - DESTRUCTION BY FIRE OR CASUALTY




If the Leased Premises are taken by condemnation or destroyed or partially
destroyed by fire, then, at the beginning of the month following the date that
the Leased Premises are not habitable, rent shall abate and the lease period be
extended until such time as the Leased Premises are rendered reasonably
habitable.  The opinion of any MAI appraiser hired by either party shall be
binding upon the parties in effecting the determination as to whether the
premises are reasonably habitable.  During such period as the Leased Premises
cannot be fully occupied, the term shall abate, and the period in which the
building is not habitable shall not be charged against the term of the Tenant;
such period being added as an extension of term without payment of rentals.  If
building is taken by condemnation, then Owner's responsibility to Tenant is
terminated, but this in no way shall affect the Tenant's damages in condemnation
against the condemnor for the loss of the use of the Leased Premises during the
remainder of the Lease.








8







--------------------------------------------------------------------------------

If the whole of the Leased premises or any major portion thereof, as would
affect the Tenant's occupation and use of the Leased Premises, shall be
destroyed or partially destroyed by fire or other casualty, or rendered
untenable for any other reason other than the fault of the Tenant, this Lease
shall terminate at the election of the Landlord or the Tenant upon written
notice given within thirty days of the occurrence advising of the termination
and the grounds therefore.  If Tenant does not terminate, then Landlord shall,
within three months of he date of the occurrence, advise Tenant that it will not
repair or refurbish the premises or that it will repair or refurbish the
premises.  If Landlord repairs the Leased Premises to a habitable condition,
then rental and term shall recommence on the first of the calendar month
following the date the Leased Premises are placed in a habitable condition.
 Tenant waives any claim arising out of destruction of any portion of the Leased
Premises, regardless of the reason that gives rise to the repair.




XIV.  LANDLORD'S RIGHTS TO CURE




14.1

General Right.  In the event of breach, default, or noncompliance hereunder by
Landlord, Tenant shall, before exercising any right or remedy available to it,
give Landlord written notice of the claimed breach, default, or noncompliance.
 If prior to its giving notice Tenant has been notified in writing (by way of
Notice of Assignment of Rents and Leases, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Part XV hereof,
concurrently with giving the aforesaid notice to Landlord, Tenant shall, by
registered mail, transmit a copy thereof to such lender.  For the thirty (30)
days following the giving of the notice(s) required by the foregoing portion of
this Section (or such longer period of time as may be reasonably required to
cure a matter which, due to its nature, cannot reasonably be rectified within
thirty (30) days), Landlord shall have the right to cure the breach, default, or
noncompliance involved.  If Landlord has failed to cure a default within said
period, any such lender shall have an additional thirty (30) days within which
to cure the same or, if such default cannot be cured within that period, such
additional time as may be necessary if within such thirty (30) day period said
lender has commenced and is diligently pursuing the actions or remedies
necessary to cure the breach, default, or noncompliance involved (including, but
not limited to, commencement and prosecution of proceedings to foreclose or
otherwise exercise its rights under its mortgage or other security instrument,
if necessary to effect such cure), in which event this Lease shall not be
terminated by Tenant so long as such actions or remedies are being diligently
pursued by said lender.




14.2

Mechanic's Lien.  Should any mechanic's or other lien be filed against the
Leased Premises or any part thereof by reason of Tenant's acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be cancelled
and discharged of record by bond or otherwise within five (5) days after notice
by Landlord.




XV.  DEFAULT




15.1

If Tenant shall default in the payment of rental; then, if said default is not
corrected within five (5) days of the date of notice of default, Landlord, at
its election, may reenter the Leased Premises, terminate the Lease, and anything
to the contrary herein notwithstanding, and Tenant thereupon waives service of
any notice in writing of intention to reenter and expressly waives all right of





9







--------------------------------------------------------------------------------

restoration of possession of the Leased Premises, and Tenant will indemnify
Landlord against all damages suffered by Landlord by reason of such default,
including attorney's fees and expenses incurred in enforcing any of the terms of
this Lease.




15.2

If Tenant fails to correct any other default in the performance of the terms or
conditions of this Lease other than the payment of rental and shall not correct
such default within twenty (20) days after written notice of the default, then,
Landlord, at its election, may terminate this Lease, reenter the Leased
Premises, anything to the contrary herein notwithstanding, and terminate
Tenant's right to the possession of the Leased Premises.




15.3

Tenant's obligation to correct the default and to continue making the remainder
of the lease payments due on the Leased Premises shall not terminate on
termination of possession, but shall be ameliorated to the extent that Landlord
is able, by the use of reasonable diligence, to obtain the correction of the
default and lease the Leased Premises to a new tenant.




XVI.  PROVISIONS APPLICABLE AT TERMINATION OF LEASE




16.1

Surrender of Premises.  At the expiration of this Lease, Tenant shall surrender
the Leased Premises in the same condition as they were in upon delivery of
possession thereto under this Lease (reasonable wear and tear excepted) broom
clean and clear of all tenant materials, and shall deliver all keys to Landlord.
 Before surrendering the Leased Premises, Tenant shall remove all of its
personal property and trade fixtures and such property and the removal thereof
shall in no way damage the Leased Premises, and Tenant shall be responsible for
all costs, expenses and damages incurred in the removal thereof. If Tenant fails
to remove its personal property and fixtures upon the expiration of this Lease,
the same shall be deemed abandoned and shall become the property of Landlord.




16.2

Holding Over.  Any holding over after the expiration of the term hereof or of
any renewal term shall be construed to be a tenancy from month to month at the
rents herein specified (pro rated on a monthly basis) and shall otherwise be on
the terms herein specified so far as possible.




XVII.  ATTORNEYS' FEES




In the event that at any time during the term of this Lease either Landlord or
the Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such action including reasonably attorneys' fees,
incurred therein by the successful party.




Mediation and Arbitration.  If any dispute or claim in law or equity arises out
of this Lease, Tenant and Landlord agree in good faith to attempt to settle such
dispute or claim by mediation under the Commercial Mediation rules of the
American Arbitration Association.  If such mediation is not successful in
resolving such dispute or claim, then such dispute or claim shall be decided by
neutral binding arbitration before a single arbitrator in accordance with the
Commercial Arbitration





10







--------------------------------------------------------------------------------

rules of the American Arbitration Association.  Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.




XVIII.  ESTOPPEL CERTIFICATE




18.1

Landlord's Right to Estoppel Certificate.  Tenant shall, within fifteen (l5)
days after Landlord's request, execute and deliver to Landlord a written
declaration in recordable form:  (1)  ratifying this Lease; (2) expressing the
Commencement Date and termination date hereof;  (3) certifying that this Lease
is in full force and effect and has not been assigned, modified, supplemented or
amended (except by such writing as shall be stated);  (4) that all conditions
under this Lease to be performed by Landlord have been satisfied; (5)  that
there are no defenses or offsets against the enforcement of this Lease by the
Landlord, or stating those claimed by Tenant; (6)  the amount of advance rental,
if any, (or none if such is the case) paid by Tenant;  (7)  the date to which
rental has been paid;  (8)  the amount of any security deposit paid to Landlord;
and (9) such other information as Landlord may reasonably request. Landlord's
mortgage lenders and/or purchasers shall be entitled to rely upon such
declaration.







18.2

Effect of Failure to Provide Estoppel Certificate. If Tenant fails to furnish
any Estoppel Certificate within fifteen (l5) days after request therefor shall
be deemed a default hereunder and, moreover, it shall be conclusively presumed
that:  (a)  this Lease is in full force and effect without modification in
accordance with the terms set forth in the request;  (b)  that there are no
breaches or defaults on the part of the Landlord; and (c) no more than one (l)
month's rent has been paid in advance.




XVIV.  COMMON AREAS




19.1

Definition of Common Areas.  "Common Areas" means all area, spaces, equipment
and special services provided for the joint or common use and benefit of the
tenants or occupants of the Building and Property, or portions thereof, and
their employees, agents, servants,  customer's and other invitees (collectively
referred to herein as "Occupants") including without limitation, parking areas,
access roads, driveways, retaining walls, landscaped areas, serviceways,
pedestrian walks,  stairs, ramps, and sidewalks, common corridors, and
restrooms,  electrical and telephone rooms or closets, and all other areas
within the Building which are not specified for exclusive use or occupancy by
Landlord or any Tenant (whether or not they are leased or occupied).




19.2

License to Use Common Areas.  The Common Areas shall be available for the common
use of all Occupants and shall be used and occupied under a revocable license.
 If any such license shall be revoked, or if the amount of such areas shall be
changed or diminished, Landlord shall not be subject to any liability nor shall
Tenant be entitled to any compensation or diminution or abatement of rent nor
shall revocation or diminution of such areas be deemed constructive or actual
eviction.  All common areas shall be subject to the exclusive control and
management of Landlord.  Landlord shall have the right to construct, maintain,
and operate lighting and other facilities on all improvements; to police the
same, to change the area, level, location, and arrangement of parking





11







--------------------------------------------------------------------------------

areas and other facilities; to restrict parking by tenants, their officers,
agents, an employees; to close all or any portion of said areas or facilities to
such extent as may be legally sufficient to prevent a dedication thereof or the
accrual of any right to any person or the public therein; and to close
temporarily all or any portion of the parking areas or facilities to discourage
non-occupant parking.  Landlord shall operate and maintain the Common Areas in
such manner as Landlord in its discretion shall determine, shall have full right
and authority to employ and discharge all personnel with respect thereto, and
shall have the right, through reasonable rules, regulations, and/or restrictive
covenants promulgated by it from time to time, to control use and operation of
the Common Areas in order that the same may occur in a property and orderly
fashion.




19.3

Parking.  Automobiles of Tenant and all Occupants (as defined above) associated
with Tenant shall be parked only within parking areas not otherwise reserved by
Landlord and specifically designated for use by any other tenant and/or the
Occupants associated with said other tenant or tenants.  Landlord or its agents
shall, without any liability to Tenant or its Occupants, have the right to cause
to be removed any automobile that may be wrongfully parked in a prohibited or
reserved parking area, and Tenant agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims, losses, demands, damages and
liabilities asserted or arising with respect to or in connection with any such
removal of an automobile. Tenant shall from time to time, upon request of
Landlord, supply Landlord with a list of license plate numbers of all
automobiles owned by Tenant or its day-to-day Occupants.




XX.  SIGNS, AWNINGS, AND CANOPIES




Tenant shall not place or suffer to be placed or maintained on any exterior
door, wall, or window of the Leased Premises, or elsewhere in the Building, any
sign, marquee, decoration, lettering, attachment, or advertising matter or other
thing of any kind, and will not place or maintain any decoration, lettering, or
advertising matter on the glass or any window or door of the Leased Premises
without first obtaining Landlord's written approval.




Tenant further agrees to maintain such sign, decoration, lettering, advertising
matter, or other things as may be approved in good condition and repair at all
times.  Landlord may at Tenant's cost, and without liability to Tenant, enter
the Lease Premises and remove any item erected in violation of this Section.
Landlord may establish rules and regulations governing the size, type, and
design of all signs, decorations, etc., and Tenant agrees to abide thereby.




XXI.  MISCELLANEOUS PROVISIONS




21.1

No Partnership.  Landlord does not by this Lease, in any way or for any purpose,
become a partner or joint venturer of Tenant in the conduct of its business or
otherwise.




21.2

Force Majeure.  Landlord shall be excused for the period of any delay in the
performance of any obligations hereunder when prevented from so doing by cause
or causes beyond Landlord's control, including labor disputes, civil commotion,
war, governmental regulations or controls, fire or other casualty, inability to
obtain any material or service, or acts of God.





12







--------------------------------------------------------------------------------




21.3

No Waiver.  Failure of Landlord to insist upon the strict performance of any
provision or to exercise any option hereunder shall not be deemed a waiver of
such breach.  No provision of this Lease shall be deemed to have been waived
unless such waiver be in writing signed by Landlord.




21.4

Notices.  Any notice, demand, request, or other instrument which may be or is
required to be given under this Lease shall be delivered in person or sent by
United States certified or registered mail, postage prepaid and shall be
addressed (a) if to Landlord, at the place specified for payment of rent, and
(b) if to Tenant, either at the Leased Premises or at any other current address
for Tenant which is known to Landlord.  Notice shall be deemed given when
received or after two days of mailing, whichever is earlier.  Either party may
address for giving notice by written notice to the other.

Landlord:  

  Development Specialties, Inc.

      

  2157 Lincoln Street

 

                                                        Salt Lake City, UT
 84106




Tenant:

 Pacific WebWorks

                                            230 West 400 South    Suite 100

                                            Salt Lake City, UT  84111

21.5  Captions

         (a)

The captions to the sections of this Lease are for convenience of reference only
and shall not be deemed relevant in resolving questions of construction or
interpretation under this Lease.




(b)

Exhibits referred to in this Lease, and any addendums and schedules attached to
this Lease and initialed by the parties shall be deemed to be incorporated in
this Lease as though part thereof.




21.6

Recording.  Tenant shall not record this Lease or a memorandum thereof without
the written consent of Landlord.  Landlord, at its option and at any time, may
file this Lease for record with the Recorder of the County in which the Building
is located.




21.7

Partial Invalidity.  If any provision of this Lease or the application thereof
to any person or circumstance shall to any extent be invalid, the remainder of
this Lease or the application of such provision shall not be affected thereby
and each provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.




21.8

Tenant Defined;  Use of Pronouns.  The word "Tenant" shall be deemed and taken
to mean each and every person or party executing this document as a Tenant
herein.  If there is more than one person or organization set forth on the
signature line as the Tenant, their liability hereunder shall be joint and
several.  If there is more than one Tenant, any notice required or permitted by
the terms of this Lease may be given by or to any one thereof, and shall have
the same force and effect as if given by or to all thereof.  The use of the
neuter singular pronoun to refer to Landlord or Tenant





13







--------------------------------------------------------------------------------

shall be deemed a proper reference even though Landlord or Tenant may be an
individual, a partnership, a corporation, or a group of two or more individuals
or corporation.  The necessary grammatical changes required to make the
provisions of this Lease apply in the plural sense where there is more than one
Landlord or Tenant and to corporations, associations, partnerships, or
individuals, males or females, shall in all instances be assumed as though in
each case fully expressed.




21.9

Provisions Binding, Etc.  Except as otherwise provided, all provisions herein
shall be binding upon and shall inure to the benefit of the parties, their legal
representative, heirs, successors, and assigns. Each provision to be performed
by Tenant shall be construed to be both a covenant and a condition, and if there
shall be more than one Tenant, they shall all be bound, jointly and severally,
by such provisions.  In the event of any sale or assignment (except for purposes
of security or collateral) by Landlord of the Building, the Leased Premises, or
this Lease, Landlord shall, from and after the Commencement Date (irrespective
of when such sale or assignment occurs), be entirely relieved of all of its
obligations hereunder and such obligations shall, as of the time of such sale or
assignment or on the Commencement Date, whichever is later, automatically pass
to Landlord's successor in interest.




21.10

Entire Agreement, Etc.  This Lease and the Exhibits, Riders, and/or Addenda, if
any, attached hereto, constitute the entire agreement between the parties.  All
Exhibits, Rider, or Addenda mentioned in this Lease are incorporated herein by
reference.  Any guaranty attached hereto is an integral part of this Lease and
constitutes consideration given to Landlord to enter into this Lease. Any prior
conversations or writing are merged herein and extinguished. No subsequent
amendment to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and signed. Submission of this Lease for examination does not
constitute an option for the Leased Premises and becomes effective as a lease
only upon execution and delivery thereof by Landlord to Tenant.  If any
provisions contained in a Rider or Addenda is inconsistent with a provision in
the body of this Lease, the provision contained in said Rider or Addenda shall
control. It is hereby agreed that his Lease contains no restrictive covenants or
exclusives in favor of Tenant.  The captions and Section numbers appearing
herein are inserted only as a matter of convenience and are not intended to
define, limit, construe, or describe the scope or intent of any Section or
Paragraph.




21.11

Choice of Law. This Lease shall be governed by and construed in accordance with
the laws of the State of Utah.



































14







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease on the day
first set forth above.




LANDLORD:

Development Specialties, Inc.

TENANT:   Pacific WebWorks







BY:  /s/ John W. Peters

  

BY:  /s/ Kenneth W. Bell




Name:  Kenneth W. Bell

Address:  230 W. 400 W. SLC

Phone:  801 578-9020







              























15







--------------------------------------------------------------------------------

EXHIBIT “A”




The following is to be provided by the Landlord:

·

Turnkey build-out of offices per the mutually agreed upon layout and design, in
Standard office finishes.

·

Conference room and four executive offices to have upgraded carpet treatment,
paint and lighting, as approved by tenant prior to lease signing.

·

New carpeting throughout tenant space, except restrooms and server room.

·

Upgrading of existing restrooms

·

New window blinds

·

Thorough cleaning of existing windows

·

Addition of third “Executive” restroom.









16





